DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-7, 9-13, 15, 17-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160242466 to Lord in view of US 20170347707 to Xiang.
Regarding Claim 1, Lord discloses an aerosol delivery device (Figs. 1-5, e-cigarette 10; ¶¶ [0035]-[0043]) comprising: at least one housing (Figs. 1-5, housings of body 20, cartridge 30 and vaporizer 40; ¶¶ [0035]-[0043]); and within the at least one housing, a power source configured to provide an output voltage (Figs. 1-5, re-chargeable cell or battery in body 20; ¶¶ [0035]-[0043]); an aerosol production component powerable to produce an aerosol from an aerosol precursor composition (Figs. 1-5, vaporizer 40; ¶¶ [0035]-[0043]); a sensor configured to produce measurements of atmospheric air pressure in an air flow path through the at least one housing (Figs. 1-5, pressure sensor 62; ¶¶ [0035]-[0043]); a switch coupled to and between the power source and the aerosol production component (Figs. 1-5, microcontroller 55 with CPU 50 to switch on heater to produce nicotine vapor; ¶¶ [0040]-[0044], [0054]); and processing circuitry coupled to the sensor and the switch, and configured to at least: determine a difference between the measurements of atmospheric air pressure from the sensor, and a reference atmospheric air pressure (Figs. 1-5, microcontroller 55 with CPU 50 with pressure sensor 62; ¶¶ [0040]-[0044], [0054]); and only when the difference is at least a threshold difference, output a signal to cause the switch to switchably connect and disconnect the output voltage to the aerosol production component to power the aerosol production component for an aerosol-production time period (Figs. 1-5, microcontroller 55 with CPU 50 to switch on heater to produce nicotine vapor; ¶¶ [0040]-[0044], [0059]-[0063]). However, Lord does not explicitly disclose the switch caused to switchably connect and disconnect the output voltage to adjust power provided to the aerosol production component to a power target that is variable according to a predetermined relationship between the difference and the power target. Xiang discloses the switch caused to switchably connect and disconnect the output voltage to adjust power provided to the aerosol production component to a power target that is variable according to a predetermined relationship between the difference and the power target (Figs. 4-5, smoke amount controlling unit 14 with gas sensor 11 and voltage outputting unit 13; ¶¶ [0080]-[0090], [0104], [0133]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Lord by providing the switch caused to switchably connect and disconnect the output voltage to adjust power provided to the aerosol production component to a power target that is variable according to a predetermined relationship between the difference and the power target as in Xiang in order to provide for greater accuracy in simulating the smoking intensity with real cigarettes.
Regarding Claim 2, Lord discloses outside the aerosol- production time period in which the signal is absent and the output voltage to the aerosol production component is disconnected, the sensor is configured to produce measurements of ambient atmospheric air pressure to which the sensor is exposed (Fig. 5, Steps S10-S15, S30, S65; ¶¶ [0058]-[0061]), and the processing circuitry is configured to set the reference atmospheric air pressure based on the measurements of ambient atmospheric air pressure (Fig. 5, Steps S10-S15, S30, S65; ¶¶ [0058]-[0061]).
Regarding Claim 4, Lord discloses the threshold difference is set to reflect a minimum deviation from the reference atmospheric air pressure caused by a puff action of using the aerosol delivery device by a user (Figs. 1-5, microcontroller 55 with CPU 50 to switch on heater to produce nicotine vapor; ¶¶ [0040]-[0044], [0059]-[0063]).
Regarding Claim 6, Lord discloses the processing circuitry configured to output the signal includes the processing circuitry configured to output the signal to power the aerosol production component for the aerosol-production time period that is coextensive with the puff action (Figs. 1-5, microcontroller 55 with CPU 50 to switch on heater to produce nicotine vapor; ¶¶ [0040]-[0044], [0053]-[0063]).
Regarding Claim 7, Xiang discloses the predetermined relationship is described by a step function, a linear function, a non-linear function, or a combination thereof (Figs. 2-3 clearly show linear and non-linear portions of function C=f (P, X, Z); ¶ [0099]).
Regarding Claim 9, Lord discloses the aerosol precursor composition is a liquid, solid or semi-solid (Figs. 1-5, vaporizer 40 for vaporizing liquid in reservoir; ¶¶ [0022], [0035]-[0037], [0074]).
Regarding Claim 10, Lord discloses the processing circuitry configured to output the signal includes the processing circuitry configured to output a pulse width modulation (PWM) signal (Figs. 4-5, smoke amount controlling unit 14 with voltage outputting unit 13; ¶¶ [0080]-[0090], [0104], [0125], [0133]), and a duty cycle of the PWM signal is adjustable to thereby adjust the power provided to the aerosol production component (Figs. 4-5, smoke amount controlling unit 14 adjusting duty cycle of PWM for voltage outputting unit 13; ¶¶ [0080]-[0090], [0104], [0125], [0133]).
Regarding Claim 11, Lord discloses at a periodic rate during the aerosol-production time period, the processing circuitry is further configured to: determine a sample window of measurements of instantaneous actual power provided to the aerosol production component, each measurement of the sample window of measurements determined as a product of a voltage at and a current through the aerosol production component (Figs. 6-7, CPU 50 tracking instantaneous power output; ¶¶ [0065]-[0073]); calculate a moving average power provided to the aerosol production component based on the sample window of measurements of instantaneous actual power (Figs. 6-7, CPU 50 tracking average power; ¶¶ [0065]-[0073]); compare the moving average power to the power target; and output the signal to cause the switch to respectively disconnect and connect the output voltage at each instance in which the moving average power is respectively above or below the power target (Figs. 6-7, CPU 50 varying duty cycle to maintain constant (average) power level; ¶¶ [0065]-[0073]).
Regarding Claims 12-13, 15, 17-18 and 20-22, the claims appear to differ from claims 1-2, 4, 6-7 and 9-11 in that the aerosol delivery device in embodied in a control body for the aerosol delivery device, the control body comprising: a power source configured to provide an output voltage; an aerosol production component or terminals configured to connect the aerosol production component to the control body. Lord discloses a control body for the aerosol delivery device (Figs. 1-5, housings of body 20, cartridge 30 and/or vaporizer 40; ¶¶ [0035]-[0043]), the control body comprising: a power source configured to provide an output voltage (Figs. 1-5, re-chargeable cell or battery in body 20; ¶¶ [0035]-[0043]); an aerosol production component or terminals configured to connect the aerosol production component to the control body (Figs. 1-5, vaporizer 40; ¶¶ [0035]-[0043]).

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Xiang as applied to claims 2 and 13, in view of US 20160374397 to Jordan.
Regarding Claims 3 and 14, Lord in view of Xiang discloses the aerosol delivery device of claim 2 and the control body of claim 13. However, Lord in view of Xiang are silent regarding the processing circuitry configured to set the reference atmospheric air pressure includes the processing circuitry further configured to determine an average of the measurements of ambient atmospheric air pressure and set the reference atmospheric air pressure to the average. Jordan discloses the processing circuitry configured to set the reference atmospheric air pressure includes the processing circuitry further configured to determine an average of the measurements of ambient atmospheric air pressure and set the reference atmospheric air pressure to the average (Fig. 5, microprocessor 502 calculating baseline pressure rolling average; ¶ [0117]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Lord in view of Xiang by providing the processing circuitry configured to set the reference atmospheric air pressure includes the processing circuitry further configured to determine an average of the measurements of ambient atmospheric air pressure and set the reference atmospheric air pressure to the average as in Jordan in order to provide for greater accuracy.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Xiang as applied to claims 4 and 15, in view of US 20170368273 to Rubin.
Regarding Claims 5 and 16, Lord in view of Xiang discloses the aerosol delivery device of claim 4 and the control body of claim 15, and Lord further discloses the processing circuitry configured to determine the difference and output the signal includes the processing circuitry configured to: determine a difference between a most-recent of the measurements and the reference atmospheric air pressure (Figs. 1-5, microcontroller 55 with CPU 50 with pressure sensor 62; ¶¶ [0040]-[0044], [0054]); and output the signal only when the difference is at least the threshold difference and is caused by the puff action (Figs. 1-5, microcontroller 55 with CPU 50 to switch on heater to produce nicotine vapor; ¶¶ [0040]-[0044], [0059]-[0063]). However, Lord in view of Xiang are silent regarding if the difference is at least the threshold difference; determine a rate of change of the atmospheric air pressure from at least some of the measurements atmospheric air pressure, and if the difference is caused by the puff action based on the rate of change. Rubin discloses if the difference is at least the threshold difference; determine a rate of change of the atmospheric air pressure from at least some of the measurements atmospheric air pressure, and if the difference is caused by the puff action based on the rate of change (¶¶ [0066], [0111]-[0117], [0127], inhalation determination on basis of sustaining for a period of inhalation a negative pressure, airflow rate, or a combination thereof that is at least as great as the negative pressure threshold setting, airflow rate threshold setting, or a combination thereof). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Lord in view of Xiang by providing if the difference is at least the threshold difference; determine a rate of change of the atmospheric air pressure from at least some of the measurements atmospheric air pressure, and if the difference is caused by the puff action based on the rate of change as in Rubin in order to provide for greater accuracy.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Xiang as applied to claims 1 and 12, in view of US 20060047368 to Maharajh.
Regarding Claims 8 and 19, Lord in view of Xiang discloses the aerosol delivery device of claim 1 and the control body of claim 12. However, although Xiang discloses the predetermined relationship is described by a linear function, a non-linear function, or a combination thereof (Figs. 2-3 clearly show linear and non-linear portions of function C=f (P, X, Z); ¶ [0099]), Lord in view of Xiang do not disclose the predetermined relationship is described by a combination of a step function and a linear function. Maharajh discloses the predetermined relationship is described by a combination of a step function and a linear function (Figs. 5-6, heater resistance functions as stepped and/or liner; ¶¶ [0035], [0125]-[0130]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Lord in view of Xiang by providing the predetermined relationship is described by a combination of a step function and a linear function as in Maharajh in order to provide for greater accuracy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852